Case: 10-10735 Document: 00511441047 Page: 1 Date Filed: 04/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 11, 2011
                                     No. 10-10735
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SANTOS RIOS-NOLASCO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 2:10-CR-15-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.`
PER CURIAM:*
       Santos Rios-Nolasco appeals from the sentence imposed following his
guilty plea conviction for illegal reentry after deportation. He argues that his
sentence violates the Cruel and Unusual Punishment Clause of the Eighth
Amendment because it was disproportional as to his conduct underlying the
offense of conviction. A 57-month sentence for a first illegal reentry offense by
a defendant with a prior felony conviction for transportation of illegal aliens is
not grossly disproportionate to the crime. See Rummel v. Estelle, 445 U.S. 263,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10735 Document: 00511441047 Page: 2 Date Filed: 04/11/2011

                                No. 10-10735

284-85 (1980); United States v. Cardenas-Alvarez, 987 F.2d 1129, 1134 (5th Cir.
1993).
      The district court’s judgment is AFFIRMED.




                                      2